Exhibit 10.1 CHANGE MANAGEMENT FORM #1 to the Agreement Comcast and Support.com Statements of Work (“SOWs”): Master Services Agreement, Call Handling Services (“Agreement”), dated October 1, 2013, between Support.com, Inc. (“Support.com”) and Comcast Cable Communications Management (“Comcast”) PCR No.: Originator:Joy Park Date: December 15, 2015 Department: NCO Phone #: 215-286-3934 Title: Vice President Locations Impacted: All facilities that provide support to Comcast under this Agreement Requested Implementation Date: December 11, 2015 Estimated Hours: (LOE) oBillableX Non-Billable Billing Rate/Hour: N/A Fixed Fee Cost (if applicable) N/A Type of Change: Comcast and Support.com agree to modify the Agreement as set forth below.Unless specifically provided in this Change Management Form (“CMF”), all other terms of the Agreement remain unchanged. Scope of Change: TMinor (Anything within current contract) oMajor (may require contract amendment) MUST BE REVIEWED BY Business and/or P&L Owner Area(s) of Change Accounting/Payroll Network Data Processing Resource Planning General Facilities Quality Assurance Human Resources Telecom IT/BI Training Operations Recruiting XOther:Section 4.13 of the Agreement Effective December 11, 2015, the parties, for good and valuable consideration, the receipt of which is hereby acknowledged, agree to modify the Agreement as follows: 1. Section 4.13 is deleted in its entirety and replaced with the following: 4.13Vendor agrees to maintain dedicated quality assurance staff focused on monitoring the customer quality experience and ensuring Vendor is adhering to Comcast's Quality Support Guidelines. As used herein, "Comcast Quality Support Guidelines" are a Comcast developed set of defined behaviors and performance criteria to which all CSRs are measured regarding their interaction with Comcast customers or prospective customers from a quality perspective. Vendor’s quality assurance staff will perform four (4) evaluations per CSR per month. Vendor’s quality assurance staff will assess CSR and team leader evaluations and identify calibration gaps. If gaps are identified, the quality assurance staff will develop corrective action plans to eliminate the identified gap(s). Comcast Authorization Comcast Representative’s Signature/s/ Joy Park Print NameJoy ParkDate12-15-15 Support.com Authorization Support.com Representative’s Signature/s/ Roop K. Lakkaraju Print NameRoop K. LakkarajuDate12-15-15
